Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on May 27, 2021 and January 31, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Examiner objects to claims 3, 10, 14, and 17 for having the following informalities. Appropriate correction is required.
Claims 3 and 10
The phrase “within predetermined time” is missing an article of speech (i.e., “within a predetermined time”).
The phrase “after switched to the stopped state” is grammatically incorrect, because the tense of “switched” disagrees with the tense of the rest of the claim.
Claim 14
Claim 14 lacks antecedent basis for “the electronic device according to claim 1.” It is believed that this is due to a typographical error in claim 14, where claim 14 was meant to depend from claim 8 instead of claim 1. 
For purposes of prior art analysis, the Examiner will treat claim 14 as though it depends from claim 8 rather than claim 1.
Claim 17
The phrase “within predetermined time” is missing an article of speech (i.e., “within a predetermined time”).
The phrase “after switched to the stopped state” is grammatically incorrect, because the tense of “switched” disagrees with the tense of the rest of the claim.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	FISH DISCLOSES CLAIMS 1–3, 6–8, 13–15, 19, AND 20.
Claims 1–3, 6–8, 13–15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0073731 (“Fish”).
Claim 1
Fish discloses:
A method for playing an alarm, comprising:
“FIG. 6 shows an example method 600 for a playback device outputting alert notifications from network-enabled devices.” Fish ¶ 139.
receiving an instruction to play the alarm;
“At block 604, method 600 involves, while playing back [other] audio content, the playback device receiving, via a network interface of the playback device, an alert communication from a network-enabled device, the alert communication comprising (i) an audio notification identifier that identifies an audio notification and (ii) a priority identifier that identifies a priority level of the audio notification.” Fish ¶ 143.
monitoring, before playing the alarm, an occupation state of an audio resource for playing the alarm;
At block 606, responsive to receiving the alert communication, the playback device determines that there is “other audio content in the notification queue” (in other words, the playback device determines that there is a queue of other audio content currently using and/or waiting to use the audio hardware), and adds the alert communication to the queue. Fish ¶ 144.
obtaining information of an occupier in response to the occupation state indicating that the audio resource is occupied;
As part of remaining steps of method 600, the playback device determines a few different pieces of information about the other audio content that was being played back at the time of receiving the alert communication, including the priority level of the other audio content (Fish ¶ 148), the amount of time the other content has been playing back (Fish ¶ 148), and/or, more fundamentally, whether the other audio content is currently the active item in the queue (see Fish ¶ 99 and FIG. 4A).
and releasing the audio resource occupied by the occupier to use the audio resource to play the alarm, in response to the occupier being a non-call application.
At blocks 608–610, the playback device adjusts playback of the audio content for playing back the audio notification, and then actually plays the notification based on the adjustment. Fish ¶¶ 145–146. This occurs, for example, when the other audio content—again the content that currently occupies playback—is a lower priority than the audio notification. Fish ¶ 148. Notably, the original audio content may include content “such as music, television audio, audiobooks, or the like.” Fish ¶ 142.
Claims 2 and 3
The broadest reasonable interpretation of a method claim with contingent limitations with unmet conditions precedent is that those unmet contingencies are optional. MPEP § 2111.04(II.). In this case, all of the limitations of claims 2 and 3 are contingent upon “the occupier being a call application.” However, there is nothing in claims 1–3 that actually require the occupier to be a call application (in fact, claim 1 leaves open the possibility of it being a non-call application), and therefore, all of the limitations that are claimed as occurring “in response to” the occupier being a call application are optional (since the thing that is being “responded to” is never required to happen in the claim).
Accordingly, Fish anticipates claims 2 and 3 because Fish discloses every element of their parent claim 1 while not needing to disclose any additional element of claims 2 or 3 in order to anticipate those claims.
Fish can optionally anticipate claims 2 and 3 using contingent limitations. 
Claim 6
Fish discloses the method according to claim 1, 
wherein the information of the occupier comprises: at least one of audio playback information, audio recording information, and audio mode information.
The information obtained for the originally-playing audio content includes the amount of time the other content has been playing back, Fish ¶ 148, and/or whether the other audio content is currently the active item in the queue. See Fish ¶ 99 and FIG. 4A. The playback device may also determine whether the originally-playing audio includes “long play content” or “short play content.” Fish ¶ 125. As yet another example, the playback device may determine the source of the originally-playing audio, e.g., a live broadcast or audio received through a line-in connection that otherwise cannot be controlled. Fish ¶ 126.
Claim 7
Fish discloses the method according to claim 1, further comprising:
playing the alarm by using the audio resource in response to the occupation state of the audio resource being idle.
When the queue is empty, the playback device plays the alert notification. Fish ¶ 121.
Claim 8
Fish discloses 
An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer program which, when executed by the processor, causes the processor to:
“FIG. 6 shows an example method 600 for a playback device outputting alert notifications from network-enabled devices.” Fish ¶ 139. As shown in FIG. 1C, such a device includes a memory 112b that stores a computer program that instructs a processor 112a to perform the steps of method 600. See Fish ¶¶ 56–59.
receive an instruction to play the alarm;
“At block 604, method 600 involves, while playing back [other] audio content, the playback device receiving, via a network interface of the playback device, an alert communication from a network-enabled device, the alert communication comprising (i) an audio notification identifier that identifies an audio notification and (ii) a priority identifier that identifies a priority level of the audio notification.” Fish ¶ 143.
monitor, before playing the alarm, an occupation state of an audio resource for playing the alarm;
At block 606, responsive to receiving the alert communication, the playback device determines that there is “other audio content in the notification queue” (in other words, the playback device determines that there is a queue of other audio content currently using and/or waiting to use the audio hardware), and adds the alert communication to the queue. Fish ¶ 144.
obtain information of an occupier in response to the occupation state indicating that the audio resource is occupied;
As part of remaining steps of method 600, the playback device determines a few different pieces of information about the other audio content that was being played back at the time of receiving the alert communication, including the priority level of the other audio content (Fish ¶ 148), the amount of time the other content has been playing back (Fish ¶ 148), and/or, more fundamentally, whether the other audio content is currently the active item in the queue (see Fish ¶ 99 and FIG. 4A).
and release the audio resource occupied by the occupier to use the audio resource to play the alarm, in response to the occupier being a non-call application.
At blocks 608–610, the playback device adjusts playback of the audio content for playing back the audio notification, and then actually plays the notification based on the adjustment. Fish ¶¶ 145–146. This occurs, for example, when the other audio content—again the content that currently occupies playback—is a lower priority than the audio notification. Fish ¶ 148. Notably, the original audio content may include content “such as music, television audio, audiobooks, or the like.” Fish ¶ 142.
Claim 13
Fish discloses the electronic device according to claim 8, wherein the information of the occupier comprises:
at least one of audio playback information, audio recording information, and audio mode information.
The information obtained for the originally-playing audio content includes the amount of time the other content has been playing back, Fish ¶ 148, and/or whether the other audio content is currently the active item in the queue. See Fish ¶ 99 and FIG. 4A. The playback device may also determine whether the originally-playing audio includes “long play content” or “short play content.” Fish ¶ 125. As yet another example, the playback device may determine the source of the originally-playing audio, e.g., a live broadcast or audio received through a line-in connection that otherwise cannot be controlled. Fish ¶ 126.
Claim 14
Fish discloses the electronic device according to claim 1 (or claim 8), wherein the computer program, when executed by the processor, further causes the processor to:
play the alarm by using the audio resource in response to the occupation state of the audio resource being idle.
When the queue is empty, the playback device plays the alert notification. Fish ¶ 121.
Claims 15, 19, and 20
The memory of claims 8, 13, and 14 falls fully within the scope of claims 15, 19, and 20, and therefore, the latter claims are rejected for the same reasons as the former.

II.	SELIGMANN DISCLOSES CLAIMS 1–3.
Claims 1–3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0001584 (“Seligmann”).
Claim 1
Seligmann discloses:
A method for playing an alarm, comprising:
“FIG. 3 depicts a flowchart of the operation of telephone 102-1,” Seligmann ¶ 29, said operation managing the playing of a call waiting alarm. See Seligmann FIG. 3.
receiving an instruction to play the alarm;
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.) arrives at receiver 213 for person 101-1.” Seligmann ¶ 33.
monitoring, before playing the alarm, an occupation state of an audio resource for playing the alarm;
“At event 304, processor 201 prepares to notify person 101-1 of the arrival of the incoming message from person 101-3. Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3.” Seligmann ¶ 34.
obtaining information of an occupier in response to the occupation state indicating that the audio resource is occupied;
“In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34. Processor 201 does this by obtaining several different pieces of information about audio on the phone call, such as whether one, both, or neither party is talking, or via heuristics about the phone call audio. See Seligmann ¶¶ 35–41.
and releasing the audio resource occupied by the occupier to use the audio resource to play the alarm, in response to the occupier being a non-call application.
The broadest reasonable interpretation of a method claim with contingent limitations with unmet conditions precedent is that those unmet contingencies are optional. MPEP § 2111.04(II.). In this case, “releasing the audio resource” is contingent upon “the occupier being a non-call application.” However, there is nothing in claim 1 that actually requires the occupier to be a call application (in fact, claims 2 and 3 leave open the possibility of it being a call application), and therefore, all of the limitations that are claimed as occurring “in response to” the occupier being a non-call application are optional (since the thing that is being “responded to” is never required to happen in the claim).
Claim 2
Seligmann discloses the method according to claim 1, further comprising:
monitoring, in response to the occupier being a call application, a call state of the call application;
“At event 304, processor 201 prepares to notify person 101-1 of the arrival of the incoming message from person 101-3. Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
and releasing, in response to the call state being a stopped state, the audio resource occupied by the occupier to use the audio resource to play the alarm.
The Examiner observes that in the context of the present application, the broadest reasonable interpretation of “a stopped state” of a call includes a call that has silence (on one or more sides of the conversation) even though the users remain connected and/or have not hung up. See (Spec. ¶ 28 and Clm. 3).
Seligman likewise discloses that, in a specific version of event 304, “processor 201 waits to notify person 101-1 of the arrival of the incoming message from person 101-3 until person 101-1 is silent.” Seligmann ¶ 35.
Claim 3
Seligmann discloses the method according to claim 2, wherein said monitoring the call state of the call application and releasing, in response to the call state being the stopped state, the audio resource occupied by the occupier to use the audio resource to play the alarm comprise:
monitoring, in response to the call state being an active state, whether the call state is switched from the active state to the stopped state within predetermined time; 
“In one variation of this embodiment, processor 201 waits to notify person 101-1 of the arrival of the incoming message from person 101-3 until both person 101-1 and person 101-2 have been silent for t seconds.” Seligmann ¶ 41.
detecting, in response to monitoring within the predetermined time that the call state is switched from the active state to the stopped state, whether the call application continues to occupy the audio resource;
In addition to waiting t seconds, the process also determines that 101-1 was the last person to speak, thereby detecting that “person 101-1 is waiting for person 101-2 to speak” on an otherwise active call. Seligmann ¶ 41.
releasing, in response to detecting that the call application continues to occupy the audio resource after switched to the stopped state, the audio resource occupied by the call application to use the audio resource to play the alarm;
“At event 304, processor 201 provides person 101-1 with the notification generated at event 304 by injecting it the audio channel from person 101-2.” Seligmann ¶ 43.
and playing the alarm in response to the call application releasing the audio resource after switched to the stopped state.
By injecting the notification, it “is then output via speaker 210.” Seligmann ¶ 43.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	FISH AND LEE TEACH CLAIMS 4, 5, 11, 12, AND 18.
Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fish as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication No. 2016/0255398 (“Fish”).
Claim 4
Fish teaches the method according to claim 1, and while Fish discloses backup audio resources, it does not use them as required by claim 4.
Lee however, teaches a method similar to claim 1, further comprising:
providing a backup audio resource, to which an audio behavior of the occupier is switched in response to the occupier releasing the audio resource, such that the audio behavior of the occupier is played normally.
As shown in FIG. 4, a device is provided with a second output device 424 as a backup to first output device 422. See Lee ¶ 120. When an application or event needs to output a first audio, “processor 120 may determine whether audio other than the first audio, e.g., the second audio, is already being output through the first output device in operation 1206,” Lee ¶ 199, and if so, “the processor 120 may determine the audio to be output through the first output device and the audio to be output through other output device than the first output device, e.g., the second output device in operation 1208.” Lee ¶ 202.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fish’s notification system—which was already adaptable for improvement by virtue of having multiple output resources—with Lee’s technique of delegating the occupying audio to a different audio resource in order to play a notification. One would have been motivated to combine Lee with Fish because Lee’s technique “prevent[s] the overlapping output of the first audio and the second audio through the first output device.” Lee ¶ 200.
Claim 5
Fish, as combined with Lee, teaches the method according to claim 4, wherein the audio behavior of the occupier being switched to the backup audio resource comprises:
the occupier invoking the backup audio resource according to a priority of the audio behavior, the backup audio resource providing the occupier with a permission to modify the priority.
“In operation 1208, the processor 120 may determine the audio of the first audio and the second audio, which is to be output through the first output device, based on the priority of each application for the first output device or the priority of each audio.” Lee ¶ 202.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fish’s notification system—which was already adaptable for improvement by virtue of having multiple output resources—with Lee’s technique of delegating the occupying audio to a different audio resource in order to play a notification. One would have been motivated to combine Lee with Fish because Lee’s technique “prevent[s] the overlapping output of the first audio and the second audio through the first output device.” Lee ¶ 200.
Claims 11, 12, and 18
The limitations that claims 11 and 12 add to claim 8 are the same that claims 4 and 5 add to claim 1, and are therefore rejected according to the same findings and rationale as provided above for claims 4 and 5.
The memory of claim 11 falls within the scope of the storage medium of claim 18, and therefore, claim 18 is rejected for the same reason as claim 11.
II.	FISH AND SELIGMANN TEACH CLAIMS 9, 10, 16, AND 17.
Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Fish as applied to claims 1, 8, and 15 above, and further in view of Seligmann.
Claim 9
Fish teaches the electronic device according to claim 8, wherein the computer program, when executed by the processor, further causes the processor to:
monitor, in response to the occupier being a call application, a 
At block 606, responsive to receiving the alert communication, the playback device determines that there is “other audio content in the notification queue” (in other words, the playback device determines that there is a queue of other audio content currently using and/or waiting to use the audio hardware), and adds the alert communication to the queue. Fish ¶ 144. The “other audio content” may include a phone call. Fish ¶ 93.
and release
At blocks 608–610, the playback device adjusts playback of the audio content for playing back the audio notification, and then actually plays the notification based on the adjustment. Fish ¶¶ 145–146. This occurs, for example, when the other audio content—again the content that currently occupies playback—is a lower priority than the audio notification. Fish ¶ 148. Notably, the original audio content may include content “such as music, television audio, audiobooks, or the like.” Fish ¶ 142.
Fish does not appear to explicitly monitor the call state of the call application, and therefore does not release the audio resource occupied by the occupier “in response to the call state being a stopped state.”
Seligmann, however, teaches a system configured to:
monitor, in response to the occupier being a call application, a call state of the call application;
“At event 304, processor 201 prepares to notify person 101-1 of the arrival of the incoming message from person 101-3. Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
and release, in response to the call state being a stopped state, the audio resource occupied by the occupier to use the audio resource to play the alarm.
In a specific version of event 304, “processor 201 waits to notify person 101-1 of the arrival of the incoming message from person 101-3 until person 101-1 is silent.” Seligmann ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fish’s audio notification system with Seligmann’s technique of finding an appropriate time to interrupt a phone call. One would have been motivated to improve Fish with Seligmann because Seligmann’s technique is more careful and thoughtful about when to interrupt a phone call with a notification, thereby more effectively preventing disruptions to conversations. Seligmann ¶¶ 4, 5, and 34.
Claim 10
Fish, as combined with Seligmann, teaches the electronic device according to claim 9, wherein said monitoring the call state of the call application and releasing, in response to the call state being the stopped state, the audio resource occupied by the occupier to use the audio resource to play the alarm comprise:
monitoring, in response to the call state being an active state, whether the call state is switched from the active state to the stopped state within predetermined time;
“In one variation of this embodiment, processor 201 waits to notify person 101-1 of the arrival of the incoming message from person 101-3 until both person 101-1 and person 101-2 have been silent for t seconds.” Seligmann ¶ 41.
detecting, in response to monitoring within the predetermined time that the call state is switched from the active state to the stopped state, whether the call application continues to occupy the audio resource;
In addition to waiting t seconds, the process also determines that 101-1 was the last person to speak, thereby detecting that “person 101-1 is waiting for person 101-2 to speak” on an otherwise active call. Seligmann ¶ 41.
releasing, in response to detecting that the call application continues to occupy the audio resource after switched to the stopped state, the audio resource occupied by the call application to use the audio resource to play the alarm;
“At event 304, processor 201 provides person 101-1 with the notification generated at event 304 by injecting it the audio channel from person 101-2.” Seligmann ¶ 43.
and playing the alarm in response to the call application releasing the audio resource after switched to the stopped state.
By injecting the notification, it “is then output via speaker 210.” Seligmann ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fish’s audio notification system with Seligmann’s technique of finding an appropriate time to interrupt a phone call. One would have been motivated to improve Fish with Seligmann because Seligmann’s technique is more careful and thoughtful about when to interrupt a phone call with a notification, thereby more effectively preventing disruptions to conversations. Seligmann ¶¶ 4, 5, and 34.
Claims 16 and 17
The memory of claims 9 and 10 falls fully within the scope of claims 16 and 17, and therefore, the latter claims are rejected for the same reasons as the former.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176